THE     ATFORNEY                    GENERAL
-~,                                       OF       -XAS

                                       Aucrrm.     -lkxAO      7s7ll




                                       September     4. 1974


      The Honorable   Sam F. Baxter                              Opinion   No. H- 391
      Assistant Criminal District Attorney
      Harrison  County                                           Re: May proceeds     from sale
      P.O.   Box     776                                         of Permanent    School Fund land
      Marshall,      Texas     75670                             be paid back to a County to
                                                                 create a vocational    school.

      Dear Mr.       Baxter:

                  You ask:

                                May the Commissioners    Court of Harrison County,
                           Texas sell 2, 260 acres of land owned by the Permanent
                           School Fund of Harrison County, Texas,     such land
                           being situated in Runnels County, Texas, if the funds
                           received  from said sale are paid over to each independent
                           school district in Harrison County proportionally   accord-
                           ing to pupil enrollment.

                               May the independent school districts     receiving  said
                           funds pay back said funds to Harrison    County to be used
                           in the creation of a County-wide  vocational    school.

               Clear Constitutional     and statutory power is given to the Commissioners
      Count of each county to sell land belonging to the county Permanent School
      Fund. Article 7, $6, Texas Constitution;         $ 5 17. 81, 17. 82(b), Vernon’s  Texas
      Education   Code.      The express power to sell school land is coupled with
      express   restrictions    on the use of the proceeds     of the sale.   The Commissioners
      Court   may invest      the proceeds  in certain designated      bonds pursuant to
      Article  7, § 6, of the Constitution and § 17. 82(b) of the Education Code.        Or, the
      Commissioners        Court may distribute     the proceeds    of the sale pursuant to
      Article  7, 5 6b of the Texas Constitution:


                                                      p. 1034
The Honorable    Sam Baxter      page 2 (H-391)                                               _-




                 .   .   any county, acting through the commissioners
                         .
                 court, may reduce the county permanent school fund
                 of that county and may distribute      the amount of the
                 reduction to the independent and common school
                 districts   of the county on a per scholastic   basis to
                 be used solely for the purpose of reducing bonded
                 indebtedness     of those districts or for making permanent
                 improvements       . . . .

          The distribution    must be made “on a per scholastic        basis. ‘I Baaed
on two Texas Supreme Court decisions,            Attorney General Opinion H-47(1973)
interpreted   “on a per scholastic       basis” to mean “on the basis of the number
of persons residing in the school district        eligible by age for free aducation. ”
Consequently,     distribution    proportionally   according  to actual pupil enrollment
would not be the correct       standard.

          Article 7, $6b of the Constitution      is the only vehicle allowing
distribution    of the corpus of the county Permanent School Fund to the
school districts.      The funds so distributed     may be used by the districts
for reducing bonded indebtedness        or for making permanent improvemente.
Distribution     is premieed   upon the restricted    we of the funda.     The pay-back
of said funds to the County would violate the constitutional         duty of the echool
district board of trustees to use the funds solely to reduce bonded indebtedness
or to make permanent improvements.             There may be ways in which the use
of such funds by the school districts      for the constitutionally    restricted  purposes
could benefit vocational     school programs,      but the method suggested cannot be
utilized.

                                  SUMMARY

                      The Commissioners      Court may sell land
                 belonging to the Permanent      School Fund and
                 distribute  the proceeds   to the common and
                 independent school districts     of the county pro-
                 portionally  according   to the number of persons




                                            p. 1835
                                          ____,    -.-



‘   -   A




        The Honorable   Sam F.   Baxter           page 3    (H-391)




                        residing in the districts  who are eligible by age
                        for free public education.   The school districts
                        may not pay back to the county funds received
                        pursuant to Article 7, $6b, Texas Constitution.

                                                                      ery truly yours,




                                                                 Attorney     General    of Texas

        APPFRED:




                                   \)\L
                                   Aahistant



        &Z  DAVID M. ISENDALL,   Chairman
            Opinion Committee

            lg




                                                           p. 1836